Case 19-01298-5-JNC       Doc 649 Filed 07/08/20 Entered 07/08/20 15:50:39             Page 1 of 1

 SO ORDERED.

 SIGNED this 8 day of July, 2020.




                                             _____________________________________________
                                             Joseph N. Callaway
                                             United States Bankruptcy Judge
 ___________________________________________________________________

                         UNITED STATE BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:                                 )
                                        )                           Case No. 19-01298-5-JNC
 CAH ACQUISITION COMPANY #7, LLC, d/b/a )
 PRAGUE COMMUNITY HOSPITAL,             )                           Chapter 11
                                        )
 Debtor.                                )
                                        )


     AMENDED SCHEDULING ORDER FOR HEARINGS ON MATTERS OF LAW

         The scheduling order entered in this matter on June 10, 2020 (Dkt. 622) is hereby amended
 as follows:

        Legal Briefs: Any associated legal briefs and stipulations of fact offered by the parties
 must be filed electronically with the court before 3:00 p.m. (prevailing Eastern Time) on July
 20, 2020.

         Legal Issues Hearing: The hearing on legal issues previously noticed for June 30, 2020,
 is continued. That hearing is hereby noticed and set for 3:00 p.m. (prevailing Eastern Time)
 on July 22, 2020 by telephone before the United States Bankruptcy Court for the Eastern
 District of North Carolina, sitting in Greenville, North Carolina. The phone number for the
 hearing is 1-888-273-3658, and the associated access code is 3113071#.

                                     END OF DOCUMENT
